internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-104462-03 cc psi b4 may taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer date date date year partnership trust a b c d e tam-104462-03 issue is paragraph b of the assignment of limited_partnership_interest in partnership that transfers a fractional interest in partnership having a certain fair_market_value effective for gift_tax purposes under sec_2511 of the internal_revenue_code conclusion paragraph b is not effective for gift_tax purposes facts on date taxpayer and his spouse formed partnership sec_2 of the partnership_agreement provides that taxpayer has a c general interest and a d limited interest in partnership on date in year taxpayer executed an assignment which reads assignor taxpayer desires to transfer as a gift to assignee trust that fraction of assignor’s limited_partnership_interest in partnership which has a fair_market_value on the date hereof of dollar_figurea pursuant to this assignment trust received an e interest in partnership from taxpayer on date taxpayer filed a form_709 united_states gift generation-skipping_transfer_tax return for year on the return taxpayer reported the value of gift the e interest to equal dollar_figureb an amount equal to dollar_figure less than dollar_figurea law and analysis sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor sec_2512 provides that if the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift tam-104462-03 in 142_f2d_824 4th cir the donor transferred to two trusts benefitting his children the remainder interests in certain trusts created by his grandfather the donor’s trust_indenture contained the following provision the settlor is advised by counsel and satisfied that the present transfer is not subject_to federal gift_tax however in the event it should be determined by final judgment or order of a competent federal court of last resort that any part of the transfer in trust hereunder is subject_to gift_tax it is agreed by all the parties hereto that in that event the excess property hereby transferred which is decreed by such court to be subject_to gift_tax shall automatically be deemed not to be included in the conveyance in trust hereunder and shall remain the sole property of the settlor free from the trust hereby created the fourth circuit_court of appeals concluded that the provision was a condition_subsequent and void because contrary to public policy the court_of_appeals explained that the condition was contrary to public policy because i it has a tendency to discourage the collection of the tax by the public officials charged with its collection since the only effect of an attempt to enforce the tax would be to defeat the gift ii the effect of the condition would be to obstruct the administration of justice by requiring the courts to pass upon a moot case if the condition were valid and the gift was subject_to tax the only effect of the holding would be to defeat the gift so that it would not be subject_to tax and iii the condition is to the effect that the final judgment of a court is to be held for naught commissioner v procter f 2d pincite the tax_court reached a similar conclusion in 87_tc_78 in that case a husband and wife transferred shares of stock in a closely_held_corporation to each of their three sons the donors and donees executed a gift adjustment agreement providing that if it should be finally determined for federal gift_tax purposes that the fair_market_value of each share of stock transferred exceeded or was less than dollar_figure an adjustment will be made in the number of shares constituting each gift so that each donor will give to each donee the maximum number of shares the total value of which will be dollar_figure from each donor to each donee and a total of dollar_figure from each donor to each donee the court concluded that the gift adjustment clause was void as contrary to public policy see also estate of mcclendon v commissioner tcmemo_1993_459 the service reached a similar conclusion in revrul_86_41 1986_1_cb_300 in that ruling a transferred an interest in a tract of income-producing real_property to b tam-104462-03 under the deed b received a one-half undivided_interest in the property in situation the deed provided that if for federal gift_tax purposes the service determined the that value of the one-half interest was more than dollar_figure then b’s interest would be reduced so that its value equaled dollar_figure under local law the adjustment clause operated as a condition_subsequent thus if the service determined the gift was more than dollar_figure the adjustment clause would effectively reconvey to a a fractional share of the property sufficient to reduce the value of b’s interest to dollar_figure as of the date of the gift the revenue_ruling concludes that the adjustment clause will be disregarded for federal tax purposes and consequently the value_of_the_gift will be determined without regard to the adjustment clause in this case paragraph b is similar to the clauses in ward and revrul_86_41 in the instant case taxpayer transferred an e interest in partnership to trust pursuant to the assignment however if the service determines that the value of the e interest is greater than dollar_figurea and paragraph b is given effect then pursuant to paragraph b the percentage interest in partnership that exceeds the value of dollar_figurea would be retransferred to taxpayer such a clause is void as contrary to public policy taxpayer argues that paragraph b is distinguishable from the clauses in proctor because paragraph b is purportedly a definitional clause not a formula_clause a different label does not nullify the effect paragraph b would have on the gift the taxpayer argues that the donor gets nothing back as he never intended to transfer any interest beyond that having a value of dollar_figurea however pursuant to the assignment trust received an e interest in partnership from taxpayer if paragraph b is given effect and the value of the e interest as finally determined by the service is greater than dollar_figurea a certain percentage of the partnership_interest held by trust would be retransferred to taxpayer this is the type of clause that the courts in proctor and ward conclude are void as contrary to public policy accordingly in conclusion paragraph b is void as contrary to public policy and the service will make adjustments to the gift_tax on the year return to reflect the value of the e interest as finally determined by the service caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
